MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ October 18, 2005 order denying petitioners’ second motion to reopen.
We have reviewed the opening brief. To the extent petitioners challenge the BIA’s decisions dated August 15, 2005 and May 11, 2005, the petition for review is dismissed for lack of jurisdiction. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc).
To the extent petitioners challenge the BIA’s October 18, 2005 denial of their second motion to reopen, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See 8 C.F.R. § 1003.2(c)(2) (stating numerical limitations on motions to reopen).
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.